



EXHIBIT 10.38


EVERTEC, INC.
2013 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of June 1, 2017
(the “Date of Grant”), by and between EVERTEC, Inc. (the “Company”) and you (the
“Participant”). Defined terms used but not otherwise defined herein will have
the meanings attributed to them in the Plan (defined below).


W I T N E S S E T H


WHEREAS, the Company maintains the EVERTEC, Inc. 2013 Equity Incentive Plan (the
“Plan”);


WHEREAS, Section 9 of the Plan authorizes the grant (the “Award”) of Restricted
Stock with respect to the common stock, par value $0.01 per share, of the
Company (“Common Stock”); and


WHEREAS, in connection with the Participant’s service as a member of the Board
of Directors of the Company (the “Directorship”), and in accordance with the
Company’s Independent Director Compensation Policy, the Company desires to grant
Restricted Stock to the Participant, subject to the terms and conditions of the
Plan and this Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and for other good and valuable consideration, the parties agree as
follows:


1.
Grant of Restricted Stock. In consideration of the Directorship and subject to
the terms, conditions and restrictions set forth herein, the Company grants to
the Participant _________ shares of Restricted Stock (the “Restricted Shares”).



2.
Vesting. The Restricted Shares shall vest and become non-forfeitable on May 31,
2018 (the “Vesting Date”), provided that the Participant was actively carrying
out his or her duties in connection with the Directorship at all times from the
Date of Grant through the date of the Company’s next Annual Meeting of
Stockholders.



3.
Termination.



(a)
In the event of the Participant’s Disability (defined below) or in the event the
Directorship is terminated due to the Participant’s death, all of the Restricted
Shares that have not become vested as of the date of Disability or the
Termination Date (defined below), as applicable, shall automatically vest.



(b)
In the event the Directorship is terminated other than as set forth in (a)
above, all of the Restricted Shares that have not become vested as of the
Termination Date shall automatically be forfeited.



(c)
For purposes of this Section 3:



“Disability” shall mean the Participant’s inability to perform the Directorship
by reason of any medically determinable physical or mental impairment for a
period of 6 months or more in any 12 month period.


“Termination Date” is the date the Participant’s Directorship is terminated
under the circumstances set forth in (a) or (b) above.


4.
Rights as Stockholder; Dividends. The Participant shall be the record owner of
the Restricted Shares, and as record owner shall be entitled to all rights of a
stockholder, including, but limited to the right to vote and the right to
receive any dividends.



5.
Taxes. On the Vesting Date, the Participant shall be responsible for paying the
Company any taxes due on taxable income recognized by the Participant with
respect to the Restricted Shares (the “Tax Payment”); provided, however, that
(a) the Participant may satisfy payment of the Tax Payment through (i) a cash
payment to the Company; (ii) authorizing the Company to repurchase from the
shares of Common Stock otherwise to be delivered to the Participant, a number of
whole shares of Common Stock having a Fair Market Value equal to the Tax
Payment; or (iii) any combination of (i) and (ii); and (b) in the event that the
Company determines that a Tax Payment is required and the Participant fails to
advance the Tax Payment after so requested by the Company, the Company may, in
its discretion, deduct any Tax Payments from any amount then or thereafter
payable by the Company to the Participant and take such other action as deemed
necessary to satisfy all obligations for the Tax Payment.



1

--------------------------------------------------------------------------------







6.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the Commonwealth of Puerto Rico applicable to contracts to be
performed therein.



7.
Notice. Every notice or other communication relating to this Agreement shall be
made in writing and the notice, request or other communication shall be deemed
to be received upon receipt by the party entitled thereto. Any notice, request
or other communication by the Participant should be delivered to the Company’s
General Counsel.



8.
Miscellaneous. This Agreement and the Plan contain the entire agreement between
the parties hereto with respect to the subject matter hereof and supersede all
prior communications, representations and negotiations in respect thereto. No
change, modification or waiver of any provision of this Agreement shall be valid
unless in writing and signed (or accepted, if made electronically) by the
parties hereto. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Participant, acquire any rights hereunder in accordance
with this Agreement or the Plan. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the terms and provisions of the Plan and the provisions of this
Agreement, the Plan shall govern and control. Every provision of this Agreement
is intended to be severable and any illegal or invalid term shall not affect the
validity or legality of the remaining terms. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Participant or the
Company to the Compensation Committee of the Company’s Board of Directors (the
“Committee”) for review, as provided for in the Plan. The resolution of such a
dispute by the Committee shall be binding on the Company and the Participant.



By clicking “I Accept below, the Participant is hereby agreeing to the terms and
conditions of this Agreement as of the Date of Grant set forth above, and that
he or she has read the same.






2